Title: To Thomas Jefferson from Alexander White, 14 September 1801
From: White, Alexander
To: Jefferson, Thomas


Sir
Washington 14th. September 1801
I returned on the 6th. instant a good deal indisposed. Although my disease (a diarrhoea) is in some measure checked, yet my health is not so far restored as to enable me to take an active part in business
My Colleagues having answered your letters of the 24th. and 29th. Ulo. before my arrival I have nothing to say on the subjects of them, except to observe that it has been the practice of this Office when a legal difficulty occurred to state the case to the President, not for his individual opinion, but for the opinion of his Law Officer; which opinion when transmitted to the Board has been considered as the instruction of the Executive. I expected the present business would have taken the same course, and altho’ I had myself no doubt on any of the points stated, yet I thought the sanction of the Goverment absolutely necessary to enable us to carry into effect any coercive measures with respect to the Parties concerned. I am with sentiments of the highest respect
Sir Your most Obt. Servant
Alexr White
